Title: Thomas Jefferson to Joseph Dougherty, 27 June 1810
From: Jefferson, Thomas
To: Dougherty, Joseph


          
            
              Dear Joseph
               
                     Monticello 
                     June 27. 10.
            
            I duly recieved yours of the 1st. Doctr Thornton desired me to send the pair of dogs to the president’s in Orange to the care of mr Gooch his overseer when I send there for my sheep, & that either mr Barry would carry them when he returned to Washington or the President’s waggon.
		   besides this there will be a rider coming weekly from Washington to the President’s during his approaching visit to his country seat. I have
			 informed the Doctr I would do so and that I destined the dog for him, as I thought you would have more leisure to attend to raising genuine litters from the bitch, and might justly make them an article of
			 profit, for those who mean to raise many sheep will be eager to get them. I did not add what however is the truth that the
			 bitch is of much superior character to the dog, of much more sagacity,
			 watchfulness and energy. the bitch I recieved from France was ready trained & is of infinite value in tending the sheep. they are the finest house dogs & farm dogs I have ever seen.you ask if you may publish a paragraph of my letter?
			 on no consideration whatever. this would shew me as avaricious of praise as they are of money. this is really neither my object nor motive.
			 I
			 think it the duty of farmers who are wealthier than
			 others to give those less so the benefit of any improvements they can introduce, gratis; & I
			 shall have more pleasure
			 in seeing this benefit spread over the country, & being instrumental to it, than all the Dollars would give me. I offer you always my best wishes.
            
              Th:
              Jefferson
          
          
            P.S. Mr Eppes is in Carolina, but expected back soon. you can write to him by post, addressing to him at Eppington near Spring hill.
          
        